Per Curiam :
For the reasons stated in Swiss Confederation v. United States, No. 46239, this day decided, plaintiff is entitled to recover for the toluol requisitioned on November 7, 1941, the sum of $26,231.46, plus interest at 4 per cent per annum from the date of taking to the date of payment, not as interest but as a part of just compensation, and plus also interest at 4 per cent on $17,401.08 from the date of taking to the date of payment of the amount of $18,545.25. From the aggregate there is to be deducted, however, interest at 6 percent on $17,401.08 from the date of the taking to the date of payment of the amount of $18,545.25.
The commissioner has found that the fair average selling price of toluol in bulk on August 14, 1942, was 29% cents a gallon, with freight paid by the seller up to 2 cents a gallon. No exception was taken to this finding. For the toluol requisitioned on that date plaintiff was awarded $3,064.04. This was all it was entitled to, except for interest at 4 per cent from the date of taking, to the date of the award on April 10, 1943. There has been paid plaintiff the sum of *409$1,532.02. For the amount requisitioned on this date plaintiff is entitled to recover the amount of $1,532.02, plus interest at 4 per cent per annum from the date of taking to April 10, 1943 on $3,064.04.
Judgment computed in accordance with the foregoing will be entered. It is so ordered.